                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


 LXR RS V, LLC,                                    Case No. 2:19-cv-01397-JDW

                Plaintiff

        v.

 MUNICIPALITY OF NORRISTOWN,

                Defendant


                                            ORDER

       AND NOW, this 7th day of October, 2019, upon consideration of the Defendant’s

Second Motion to Dismiss (ECF No. 18), it is ORDERED that, for the reasons stated in the

accompanying Memorandum, the Motion is GRANTED IN PART. It is FURTHER

ORDERED as follows:

       1.      Count III, Count IV, and Count V of Plaintiff’s First Amended Complaint (ECF

No. 9) are hereby DISMISSED WITH PREJUDICE;

       2.      The Court declines to exercise supplemental jurisdiction over Plaintiff’s

remaining state claims, and will remand this action, pursuant to 28 U.S.C. § 1367(c), to the Court

of Common Pleas for Montgomery County.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
